Citation Nr: 0516921	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-05 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation prior to 
July 2, 2001, and in excess of 20 percent beginning July 2, 
2001, for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from April 1968 to 
January 1970.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO).  

The veteran initially filed a claim for service connection 
for hepatitis C on August 30, 1999.  Although it was denied 
as not well grounded in a September 2000 rating decision, the 
veteran was sent a letter by VA in February 2001 in which it 
was noted that the claim for service connection for hepatitis 
C would be reviewed de novo based on the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  A 
March 2002 rating decision granted entitlement to service 
connection for hepatitis C and assigned a noncompensable 
evaluation effective August 30, 1999, the date of claim, and 
a 10 percent evaluation effective July 2, 2001, the date that 
new schedular criteria became effective.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
07-03; 69 Fed. Reg. 25179 (2004).  The veteran timely 
appealed.  A July 2004 rating decision granted a rating of 20 
percent for hepatitis C, effective July 2, 2001.  Because the 
grant of a 20 percent evaluation for hepatitis C is not the 
maximum schedular rating under the applicable diagnostic 
code, the issue is still on appeal.  See A.B. v. Brown, 6 
Vet. App. 35, 38 (1993).  

Based on the above procedural history, the Board finds that 
the veteran's claim is an original claim that was placed in 
appellate status by a notice of disagreement expressing 
disagreement with the initial rating award dated in March 
2002. 




FINDINGS OF FACT

1.  Prior to July 2, 2001, the veteran's service-connected 
hepatitis C was not healed, was symptomatic, and the veteran 
was undergoing pharmacotherapy for treatment of his hepatitis 
C, in the form of interferon and ribavirin.  

2.  From July 2, 2001, the evidence shows hepatitis C 
involving daily fatigue, malaise, and anorexia, without 
hepatomegaly or minor weight loss, and an absence of 
incapacitating episodes having a duration of at least four 
weeks.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
hepatitis C prior to July 2, 2001 have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).

2.  The criteria for an evaluation of in excess of 20 percent 
for hepatitis C from July 2, 2001 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In July 2001, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish entitlement to 
service connection.  The July 2001 notification would apply 
to the original issue of entitlement to service connection 
for hepatitis C and to the downstream issue of entitlement to 
an initial compensable evaluation for hepatitis C prior to 
July 2, 2001, and to an evaluation in excess of 20 percent 
beginning July 2, 2001.  See VAOPGCPREC 7-03; 69 Fed. Reg. 
25179 (2004).  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for providing and what 
evidence VA would be obtaining.  The letter explained what 
evidence VA needed from the veteran and told him that VA 
would request records for him if he provided sufficient 
information to identify the records.  No additional private 
medical evidence was subsequently added to the claims files.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that there are several examination reports on file, as 
well as multiple treatment records.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim, 
including at his personal hearing at the RO in June 2004.  
The Board additionally finds that VA has complied with 
general due process considerations.  See 38 C.F.R. § 3.103 
(2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Factual Background

Private treatment records dated from November 1997 to 
November 1998 reveal that the veteran weighed 215 pounds in 
November 1997 and had abnormal liver function test results, 
to include a liver biopsy that showed minimal fibrosis and 
talc; hepatitis C was diagnosed.  He weighed 250 pounds in 
February 1998; the diagnosis was hepatitis C with mild 
fibrosis, no evidence of ongoing hepatocellular damage.  It 
was reported in July 1998 that the veteran had been diagnosed 
with hepatitis C in July 1997.  He weighed 217.5 pounds in 
July 1998 and admitted to some fatigue.  The diagnosis was 
chronic hepatitis C with normal alanine transaminase (ALT).

On VA examination in March 2001, the veteran was 66.5 inches 
tall and weighed 200 pounds.  He complained of fatigue, body 
aches, and night sweats.  He denied fever, nausea, vomiting, 
jaundice, pale stool, or dark urine.  His treatment was 
interferon and ribavirin, which he had been using for one to 
two years.  Side effects of this treatment included throat 
dryness, fatigue, leg coolness, dry skin, and hair loss.  He 
indicated that he had been in remission for two months.  He 
was described as well nourished with no signs of muscle 
wasting or vitamin deficiency.  There was no organomegaly.  
The diagnosis was hepatitis C with slight chronic hepatitis.  
It was noted that there was insufficient clinical evidence to 
warrant a diagnosis of acute or chronic disorder or residuals 
thereof.  

VA treatment records from February 2001 to April 2002 reveal 
that the veteran was undergoing pharmacotherapy with 
interferon and ribavirin from February 2001 to June 2001, and 
was changed to pegintron in July 2001.  In March 2001, the 
veteran weighed 214 pounds, and weighed 201 pounds in June 
2001.  It was noted that the veteran tolerated his treatment 
from February 2001 to June 2001, without side effects.  
Thereafter, in July 2001, the veteran complained of muscle 
aches.  He indicated in August 2001 that food did not taste 
good and that he had lost 35 pounds during the previous year.  
It was noted in August 2001 that the veteran was to be 
treated for another six months with interferon plus ribavirin 
and that he was totally disabled by the side effects of 
treatment.  However, outpatient treatment records from 
September 2001 to March 2002, showed that the veteran was 
tolerating his treatment and did not experience flu-like 
symptoms, tiredness, a decreased appetite, seizure, or weight 
loss as a side effect from the treatment.  Gastrointestinal 
examinations during this period showed no abdominal pain, 
nausea, vomiting diarrhea, constipation, hematemesis, or 
melena.  It was noted that treatment stopped in March 2002.  
The veteran weighed 206 pounds in April 2002.

It was noted on VA psychiatric examination on April 8, 2002 
that the veteran had been treated for hepatitis C and that 
the treatment had been successful to the extent that he felt 
much better and had increased energy.  

According to leave records from the veteran's employer that 
cover the period from January 17, 2001 through May 10, 2002, 
received by VA in May 2002, the veteran took multiple periods 
of annual and sick leave, which included multiple periods of 
unscheduled sick leave under the Family Medical Leave Act.  
The records do not include a more specific cause for taking 
leave.  

In June 2002 it was noted that the veteran relapsed and had a 
positive hepatitis C ribonucleic acid test.  It was decided 
that the veteran would remain on maintenance dose until new 
treatment was available.  

The veteran complained on VA examination in November 2002 of 
getting tired easily and fatigued, and had aches and pains.  
He noted that he had more symptoms that were side effects of 
the medications when he was on them than when he is not.  He 
was employed as a maintenance worker for the United States 
Postal Service.  He was not taking any medication at the time 
of the examination, but was planning to start treatment 
again.  It was noted that his most recent hepatitis C 
ribonucleic acid level was greater than 850,000.  He weighed 
210 pounds.  There were no signs of malnutrition or vitamin 
deficiency.  There was no organomegaly, muscle wasting, or 
spider angiomas.  The veteran had good muscle strength.  The 
impression was history of hepatitis C.

VA treatment records from December 2002 to June 2004 reveal 
that the veteran weighed 222 pounds in December 2002.  He 
began pharmacotherapy with Pegasys for his hepatitis C in 
December 2002.  An ultrasound of the liver in February 2003 
was reported to be normal.  He weighed 192.4 pounds in 
February 2004, 196 pounds in May 2004, and 193.4 pounds in 
June 2004.

On VA examination in April 2003, it was noted that the 
veteran was employed as a custodian at the Post Office and 
had recently restarted his medication.  He said that he had 
lost 30 to 40 pounds, as well as some teeth and hair, since 
starting treatment for hepatitis C.  He also complained of 
constant fatigue, weakness, and a loss of muscle mass.  He 
weighed 207.5 pounds.  Examination revealed essentially 
normal muscle strength with no wasting.  There was no liver 
enlargement.  He was not on dietary restrictions.  The 
diagnosis was hepatitis C.  

In May 2003, it was noted that the veteran had to stop 
ribavirin due to side effects, but started it again.  In June 
2003, the veteran noted his appetite was fair.  Thereafter, 
in August 2003, it was reported that the veteran was having 
"a hard time" taking ribavirin.  He complained of being 
tired.  In October 2003, the veteran complained of flu-like 
symptoms and being tired.  In November 2003, the veteran 
complained of problems with his vision and pain in his eyes.  
The veteran continued with his treatment, and in February 
2004, he complained of tightness in chest, sweating, 
diarrhea, and insomnia.  The veteran was provided treatment 
for anxiety.  In July 2004, the veteran complained of diffuse 
itching since he began treatment with interferon and 
ribavirin.  

The veteran testified at a personal hearing at the RO in June 
2004 that there were significant side effects from the shots 
that he took for his hepatitis, including a loss of energy 
and nausea and vomiting; that he had had to miss work due to 
his hepatitis C; and that he almost lost his job due to the 
disability.  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

This case involves the veteran's appeal of the initial 
assignment of a disability rating for his service-connected 
hepatitis C.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

Schedular Criteria

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating hepatitis C, 
effective on July 2, 2001.  Compare 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000), with 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2004).  The veteran's hepatitis C was 
assigned a noncompensable disability rating under Diagnostic 
Code 7345, effective August 30, 1999 and a 20 percent rating 
was assigned under Diagnostic Code 7354, effective July 2, 
2001.  

Prior to the July 2, 2001, regulatory change, 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, was the appropriate rating 
code for infectious hepatitis.  Following the regulation 
change, Diagnostic Code 7345 was amended and is currently 
used to rate chronic liver disease without cirrhosis, to 
specifically exclude hepatitis C.  Diagnostic Code 7354 now 
contains criteria for evaluating hepatitis C.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2004).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply both the old and new schedular criteria in our 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7345, effective prior to July 2, 2001, a noncompensable 
evaluation was assigned for hepatitis that had healed and was 
nonsymptomatic.  A 10 percent evaluation under Diagnostic 
Code 7345 required that the disease be productive of 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating was warranted for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than required for a 60 percent evaluation, but necessitating 
dietary restriction or other therapeutic measures.  A 60 
percent evaluation required moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  Finally, a 100 percent 
rating under this code was warranted when the disease was 
productive of marked liver damage manifested by liver 
function tests and marked gastrointestinal symptoms, or with 
episodes of several weeks duration, aggregating three or more 
a year, and accompanied by disabling symptoms requiring rest 
therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).


The revised regulations add a new diagnostic code, 38 C.F.R. 
§ 4.114, Diagnostic Code 7354, which specifically governs the 
evaluation of hepatitis C, as well as non-A, non-B hepatitis.  
Pursuant to this regulation, a noncompensable evaluation is 
assigned when the disability is nonsymptomatic.  A 10 percent 
rating requires that the disease be productive of 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Further, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia, without weight loss or hepatomegaly, requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes, 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss, or other indication of 
malnutrition, and hepatomegaly; or incapacitating episodes, 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least six weeks, during the past twelve- 
month period, but not occurring constantly.  Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.  In addition, a 
note following the Diagnostic Code 7354 provides that an 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2004).

38 C.F.R. § 4.112 was amended in May 2001, effective July 2, 
2001, and now provides that for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  38 C.F.R. § 4.112 
(2004).  The term "inability to gain weight" means that 
there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year period preceding 
the onset of the disease.

Analysis

Although mild fibrosis and talc was shown on liver biopsy in 
1997 and noted 1998, there was no evidence of ongoing 
hepatocellular damage.  The veteran's hepatitis C was 
described as slight when examined by VA in March 2001.  
Nevertheless, the evidence prior to July 2, 2001, indicates 
that the veteran was undergoing pharmacotherapy for treatment 
of his hepatitis C, in the form of interferon and ribavirin.  
Accordingly, it is not shown that the veteran's 
service-connected disorder had healed and nonsymptomatic.  
Therefore, the Board finds that the evidence more nearly 
approximates the criteria for a 10 percent evaluation under 
the criteria in effect prior to this date.  See 38 C.F.R. 
§ 4.7 (2004).  However, a 30 percent evaluation is not 
warranted prior to this date as liver damage has not been 
shown and prior to this time, there is no medical evidence 
that the veteran experienced fatigue, anxiety, and 
gastrointestinal disturbance.  Indeed, these symptoms were 
not found on VA outpatient treatment records during this 
period of time.  

Under the criteria effective on July 2, 2001, a 20 percent 
evaluation is assigned when the veteran has daily fatigue, 
malaise and anorexia requiring dietary restriction or 
continuous medication or, incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks during the previous 12 month period.  A 40 percent 
evaluation is warranted when the veteran has daily fatigue, 
malaise and anorexia, with minor weight loss and hepatomegaly 
or, incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the previous 
12 month period.      

In the instant case, the Board finds that the veteran's 
service-connected hepatitis C is appropriately rated as 20 
percent disabling under the criteria effective on July 2, 
2001.  Although it was noted in August 2001 that the veteran 
was totally disabled by the side effects of treatment, the 
outpatient treatment records from September 2001 to March 
2002, reported that the veteran was tolerating his treatment 
and did not experience flu-like symptoms, tiredness, a 
decreased appetite, seizure, or weight loss as a side effect 
from the treatment.  Gastrointestinal examinations during 
this period showed no abdominal pain, nausea, vomiting 
diarrhea, constipation, hematemesis, or melena.  In April 
2002, it was reported that the treatment had been successful 
to the extent that he felt much better and had increased 
energy.  Nevertheless, the Board also notes that the veteran 
relapsed, and required pharmacotherapy beginning in December 
2002.  

Thereafter, an ultrasound of the liver in February 2003 was 
reported to be normal.  In April 2003, the complained of 
constant fatigue, weakness, and a loss of muscle mass.  He 
weighed 207.5 pounds.  On examination essentially normal 
muscle strength, with no wasting, was shown.  There was no 
liver enlargement.  The veteran was not on dietary 
restrictions.  The diagnosis was hepatitis C.  

Beginning in May 2003, it was noted that the veteran had to 
stop ribavirin due to side effects, but started it again.  He 
continued to experience difficulties and side effects due to 
the pharmacotherapy for his hepatitis C, to include 
diminished appetite, fatigue, flu-like symptoms, problems 
with his vision and pain in his eyes, diffuse itching, 
tightness in chest, sweating, diarrhea, and insomnia.  The 
veteran was provided treatment for anxiety.  

The veteran experiences fatigue, malaise, and anorexia, as 
well as the need for pharmacotherapy, which results in 
additional fatigue and decrease of appetite, as well as other 
side effects such as flu-like symptoms.  Nevertheless, 
hepatomegaly or incapacitating episodes with a duration of at 
least four weeks has not been shown by the evidence of 
record.  

Moreover, although the evidence of record does not provide a 
"baseline weight," medical records dated in November 1997 
indicate the veteran weighed 215 pounds.  Thereafter, in 
February 1998, the veteran weighed 250 pounds.  He weighed 
217.5 pounds in July 1998.  In March 2000, the veteran 
weighed 200 pounds; 201 pounds in 2001; 206 pounds in April 
2002; 210 pounds in November 2002; 222 pounds in December 
2002; 207.5 pounds in April 2003; 199.1 pounds in October 
2003; 192.4 pounds in February 2004; 196 pounds in May 2004; 
and 193.4 pounds in June 2004.  Based on the evidence of 
record, the Board does not find "minor weight loss" as 
contemplated by 38 C.F.R. § 4.112.  

Accordingly, a 40 percent evaluation for hepatitis C is not 
warranted.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

There is no evidence that the veteran has been recently 
hospitalized for his service-connected hepatitis C.  There is 
also no recent evidence on file that his service-connected 
disability markedly interfered with employment.  Despite 
testimony that he had missed work and almost lost his job due 
to the side effects of his hepatitis C, the veteran was 
working full-time for the United States Postal Service when 
examined by VA in November 2002 and April 2003.  Although he 
complained of fatigue on examination, he had normal muscle 
strength and was not malnourished.  The Board accordingly 
finds that the disability picture for the veteran's service-
connected hepatitis C is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.  Therefore, the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against an initial rating in excess of 10 
percent for hepatitis C prior to July 2, 2001, and against a 
rating in excess of 20 percent from July 2, 2001, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An initial 10 percent evaluation for hepatitis C prior to 
July 2, 2001, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  A rating in 
excess of 20 percent for hepatitis C from July 2, 2001, is 
denied. 



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


